                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

    Pamela Drain, individually and as mother and          )
    Guardian of R.D., a minor under the age of            )
    fourteen,                                             ) Civil Action No.: 5:18-cv-03267-JMC
                                                          )
                                          Plaintiff,      )
                                                          )       ORDER AND OPINION
                        v.                                )
                                                          )
    South Carolina Department of Education,               )
                                                          )
                                       Defendant.         )

       This matter is before the court pursuant to Plaintiff Pamela Drain’s (“Drain”) Motion to

Remand (ECF No. 23-1) the case to the Orangeburg County Court of Common Pleas. Defendant

South Carolina Department of Education (“SDOE”) opposes Drain’s Motion to Remand and asks

the court to retain jurisdiction of this case. (ECF No. 24.) For the reasons set below, the court

GRANTS IN PART AND DENIES IN PART Drain’s Motion to Remand (ECF No. 23-1).

                 I. RELEVANT BACKGROUND OF PENDING MOTION

        On September 8, 2016, Drain, individually and as mother and guardian of R.D., a minor,

filed suit in the Orangeburg County Court of Common Pleas against (1) Edisto Primary School,

(2) Orangeburg Consolidated School Four and (3) SDOE for various state law negligence claims

arising from several incidents where R.D., an autistic child, was allegedly assaulted and mistreated

on the school bus and at school. (ECF No. 1-2 at 82, 83 ¶¶ 17, 18, 23.) After Drain’s initial suit

was filed, Defendants Edisto Primary School and Orangeburg Consolidated School Four were both

dismissed with prejudice by virtue of the parties’ agreed upon stipulations. (ECF No. 1-1 at 49;

ECF No. 42.) SDOE is the only remaining Defendant.



                                                 1
       For three years, the parties have engaged in vigorous litigation and discovery where they

have taken depositions, filed numerous dispositive motions, and participated in status conferences

with the presiding state court judge. On October 9, 2018, Drain sought leave of the state court to

file an Amended Complaint. (ECF No. 23-1 at 2.) The state court judge entered an order granting

leave for Drain to file her Amended Complaint on November 9, 2018. (ECF No. 1-2 at 94-96.)

The Amended Complaint maintained the initial gross negligence claims, but added a new

allegation that the school deprived R.D. of an IEP (Individual Education Program). (ECF No. 1-2

at 85 ¶ 40.)

       On December 4, 2018, SDOE filed its Notice of Removal (ECF No. 1), removing the action

to this court. On December 21, 2018, Drain filed a Motion to Remand, asserting that no basis of

removal exists as to any claims in her Amended Complaint. (ECF No. 23-1 at 2.) SDOE filed a

Response to Drain’s Motion to Remand on the same day (ECF No. 24.), arguing that the court has

federal question jurisdiction. On January 7, 2019, in her Reply to SDOE’s Response, Drain urged

the court to remand the entire matter or sever and remand the state law negligence claims pursuant

to 28 U.S.C. § 1441(c)(2). (ECF No. 27 at 1.) The case was stayed on May 9, 2019 (ECF No. 45)

until the court rules on Drain’s Motion to Remand (ECF No. 23-1). The court now turns to Drain’s

Motion to Remand.

                                   II. LEGAL STANDARD

A. Motion to Remand

       It is well established that removal jurisdiction is strictly construed. Mulcahey v. Columbia

Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994) (citation omitted). In deciding a motion to

remand, the party seeking removal bears the burden of showing federal jurisdiction exists. Id.

(citation omitted). In addition, a district court must “‘resolve all doubts about the propriety of

                                                2
removal in favor of retained state jurisdiction.’” Hartley v. CSX Transp., Inc., 187 F.3d 422, 425

(4th Cir. 1999) (quoting Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

       Courts must narrowly interpret removal jurisdiction because of the significant federalism

concerns that are raised by removing proceedings from state court; accordingly, all doubts are

resolved in favor of remand. See Shamrock Oil & Gas Corp. V. Sheets, 313 U.S. 100, 108–09, 61

S. Ct. 868, 85 L. Ed. 1214 (1941).

                                           III. DISCUSSION

A. Timely Removal

       Under 28 U.S.C. § 1446(b)(3), “a notice of removal may be filed within 30 days after

receipt by the defendant ... of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become removable.” 28 U.S.C.

§ 1446(b)(3), in part. The pivotal issue presented in this matter is at what moment does the thirty-

day period for removal commence when a plaintiff files an amended complaint. Drain argues that

the thirty-day clock for SDOE to remove began on October 9, 2018, which was the date she filed

her Motion to Leave to file an Amended Complaint. On the other hand, SDOE insists that the clock

was not triggered until the state court actually entered its order granting Drain’s Motion to Leave

to file the Amended Complaint, which was on November 9, 2018.

       In determining what triggers the removal period, “[a] minority of courts have held that the

removal period begins when a plaintiff files a motion to amend.” Nolan v. Sunstate Carriers, Inc.,

C/A No. 4:09-2043-RBH, 2009 WL 5031308, at *3 (D.S.C. Dec. 14, 2009) (citations omitted). On

the other hand, “[t]he majority of courts ... have held that the thirty-day removal period does not

begin to run until a state court judge enters an order granting leave to file an amended

complaint.” Id. (citing Hibbs v. Consol. Coal Co., 842 F. Supp. 215 (N.D. W. Va. 1994) (other

                                                 3
citations omitted)) (emphasis added); see also Savilla v. Speedway SuperAmerica, LLC, 91 Fed.

Appx. 829, 830-31 (4th Cir. 2004) (per curiam) (vacating the decision of the district court and

finding that removal was not premature where state court granted a motion for leave to file an

amended complaint and the Second Amended Complaint was filed with the motion, signed by

counsel, and served upon opposing counsel). In other words, “[w]here leave to amend is required,

an amended complaint cannot be operative until that leave has been granted. Simply put, in federal

court, there is simply no such thing as ‘contingent’ subject matter jurisdiction.” McDonough v.

UGL UNICCO, 766 F. Supp. 2d 544, 546 (E.D. Pa. 2011) (footnote omitted). The Hibbs court also

explained that this rule “relieves defendants from speculating about the state court's ruling or

speculating about whether a plaintiff will withdraw a motion to amend if a Notice of Removal is

filed.” Hibbs, 842 F. Supp. at 217.

       Upon consideration of these factors and the record before the court, the court agrees with

the majority rule. Therefore, applying the majority rule to the instant case, Drain's timeliness

argument is without merit. The court finds that SDOE’s removal was timely because its Notice of

Removal was filed on December 4, 2018. As such, removal was made well within thirty (30) days

of November 9, 2018, which was the date that the state court judge granted Drain’s Motion to

Amend. Therefore, SDOE could reasonably “ascertain that the case [was] one which is or ha[d]

become removable” on, and not before, November 9, 2018. 28 U.S.C. § 1446(b)(3).

B. Federal Question Jurisdiction

       The next issue before the court is whether SDOE properly removed the case to this court

in terms of federal question jurisdiction. SDOE removed this case from state court pursuant to 28

U.S.C. §§ 1441 and 1446. Under § 1441(a), a defendant is permitted to remove a case to federal

court if the court would have had original jurisdiction over the matter. SDOE’s Notice of Removal

                                                4
states that the court has subject matter jurisdiction over the present case pursuant to 28 U.S.C. §

1331 because Drain’s Amended Complaint raised a federal question. In this regard, SDOE asserts

that Drain, by alleging that SDOE “violated law by not providing R.D. with a complete IEP,”

invoked the Individuals with Disabilities Education Act (“IDEA”) 1—a federal statute designed to

protect the educational and learning rights of children with disabilities. By contrast, Drain

essentially argues that there are no articulated federal questions raised in her Amended Complaint,

and that removal was, therefore, improper.

       The Supreme Court of the United States of America has stated that “[a]s a general matter,

defendants may remove to the appropriate federal district court ‘any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.’” City of Chicago

v. Int'l College of Surgeons, 522 U.S. 156, 163, 118 S. Ct. 523, 139 L. Ed. 2d 525 (1997) (quoting

28 U.S.C. § 1441(a)). “The district courts have original jurisdiction under the federal question

statutes over cases ‘arising under the Constitution, laws, or treaties of the United States.’” Id.

(quoting 28 U.S.C. § 1331). The Fourth Circuit has likewise averred that “removal is appropriate

if the face of the complaint raises a federal question.” Lontz v. Tharp, 413 F.3d 435, 439 (4th Cir.


1
  The IDEA was enacted in 1990 to ensure that all children with disabilities receive a “free
appropriate public education” (a “FAPE”), and the IDEA emphasized the special education and
related services required to meet the unique needs of such children. In return for the receipt of
federal education funding, states are required by the IDEA to provide each of their disabled
children with a FAPE. Under the IDEA, a FAPE must provide such children with meaningful
access to the educational process. MM ex rel. DM v. Sch. Dist. of Greenville Cty., 303 F. 3d 523,
526 (4th Cir. 2002) (quoting Board of Educ. v. Rowley, 458 U.S. 176, 192, 102 S. Ct. 3034, 73 L.
Ed. 2d 690 (1982)) (“[I]n seeking to provide ... access to public education, Congress did not impose
upon the States any greater substantive educational standard than would be necessary to make such
access meaningful.”). That is, a FAPE must be reasonably calculated to confer some educational
benefit on a disabled child. Id. at 207, 102 S. Ct. 3034. Such an educational benefit must be
provided to a disabled child in the least restrictive and appropriate environment, with the child
participating, to the extent possible, in the same activities as non-disabled children. 20 U.S.C. §
1412(a)(5)(A).

                                                 5
2005). To remove based on federal question jurisdiction, the federal question must be an essential

element of the plaintiff's cause of action. Gully v. First Nat'l Bank, 299 U.S. 109, 112 (1936). The

presence or absence of a federal question is determined by the “well-pleaded complaint” rule.

Cmty. State Bank v. Knox, 523 F. App'x 925, 927 (4th Cir. 2013) (citing Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 96 L. Ed. 2d 318 (1987)).

       Under the “well-pleaded complaint” rule, the plaintiff is the master of his or her complaint,

and a plaintiff may defeat removal by choosing not to plead independent federal claims. ARCO

Envtl. Remediation v. Dep't of Health & Envtl. Quality, 213 F.3d 1108, 1114 (9th Cir. 2000). This

does not mean, however, that a plaintiff may defeat removal by “omitting to plead necessary

federal questions in a complaint.” Id. If a federal question is an essential element of the relief

sought, a plaintiff may not avoid federal jurisdiction by choosing to ignore the federal question in

the complaint. Id.

       Thus, in resolving the clash between the parties—whether Drain, in fact, alleged a claim

arising under federal law—the court must examine the face of Drain’s Complaint with keen

attention to the allegations in paragraph 40. Here, Drain never directly states the basis of the

allegations in paragraph 40, which merely states that “Defendant violated law by not providing

R.D. with a complete IEP.” (ECF No. 1-2 at 85 ¶40.) SDOE argues that “determination of

Allegation 40 of the Amended Complaint, and the plaintiff’s right to relief thereunder, necessarily

depends on a determination of whether Defendants violated the Individual with Disabilities

Education Act (IDEA), 20 United States Code § 1400, et seq., and related federal regulations.”

(ECF No. 24 at 3.)

       At this time, without delving into the viability of this cause of action, Drain’s allegations

directly raise the implication that SDOE failed to comply with provisions of the IDEA. Indeed,

                                                 6
states are charged with the implementation of the IDEA, and Drain appears to challenge SDOE’s

compliance with the IDEA’s substantive and procedural mechanisms. Even if Drain’s IDEA

allegation intended to challenge SDOE’s compliance with state, not federal, procedures under the

IDEA, the IDEA is the original source of many of the substantive and procedural rights that

children and parents enjoy in the state-implemented system. See, e.g., Schaffer ex rel. Schaffer v.

Weast, 546 U.S. 49, 126 S. Ct. 528, 163 L. Ed. 2d 387 (2005) (describing the basic requirements

that the IDEA imposes on participating states).

       Here, Drain’s general allegation that SDOE failed to provide R.D. with a complete IEP

directly relates to R.D.’s status as a child with disabilities and relates to any educational injuries

that R.D. allegedly suffered due to SDOE’s alleged failure to implement an IEP. See J.B. ex rel.

Bailey v. Avilla RXIII Sch. Dist., 721 F.3d 588, 593 (8th Cir. 2013) (recognizing allegations that a

school district “failed to adequately implement IEPs” as IDEA claims). As such, the Amended

Complaint gives rise to questions related to the IDEA's federal guarantee of rights. Drain’s

Complaint has raised a federal question over which the court has jurisdiction. SDOE has, therefore,

properly removed this action as one arising under federal law.

C. Separate and Independent Claims

   Drain, arguing in the alternative within her Reply, proffers:

               Even if the court finds that Defendants’ removal was timely and that the
               Amended Complaint raised a claim arising under original jurisdiction of this
               court, the remaining state claims should be severed from the alleged federal
               claims and remanded to the Orangeburg Court of Common Pleas.

     (ECF No. 27 at 1.)

       In contrast, SDOE would have this court remove the entire case based on the allegations in

paragraph 40 because, as SDOE urges, “the new allegation…drastically changes the nature of the


                                                  7
case.” (ECF No. 24 at 1). While it is true that 28 U.S.C. § 1367 provides that “in any civil action

over which the districts courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to [the original jurisdiction claims] that they

form part of the same case or controversy…”, this court does not find that Drain’s state tort claims

are “so related” to her IDEA claim to warrant the court’s exercise of supplemental jurisdiction.

       In her Amended Complaint, Drain alleges that R.D. was assaulted on a school bus and also

assaulted several times at school while under the supervision of school officials. (See generally

ECF No. 1-2.) These allegations are undergirded by wholly unrelated state law tort claims and do

not concern any deficiency in R.D.’s education plan or the protections contemplated under the

IDEA. Section 1441 of the removal statutes sets forth guidance for district courts in situations,

such as the instant circumstance, where a removed case includes a mixture of wholly independent

state and federal claims:

                (1) If a civil action includes – (A) a claim arising under the Constitution,
       laws or treaties of the United States (within the meaning of section 1331 of this
       title), and (B) a claim not within the original or supplemental jurisdiction of the
       district court…the entire action may be removed if the action would be removable
       without the inclusion of the claim described in subparagraph (B).

               (2) Upon removal of an action described in paragraph (1), the district court
       shall sever from the action all claims described in paragraph (1)(B) and shall
       remand the severed claims to the State court from which the action was
       removed…

28 U.S.C. §1441(c) (emphasis added).

       In other words, § 1441(c)(1) provides a mechanism for removal to federal court of cases

that combine claims under federal question jurisdiction with claims that a federal court has no

jurisdiction to adjudicate. “In that circumstance, the defendants as to the federal claims may

remove the case to a federal district court. But, pursuant to § 1441(c)(2), the court must then sever


                                                  8
and remand the claims over which the court lacks jurisdiction [because] [those claims] may not be

litigated in federal court; they must be severed and remanded to state court.” Moore v. Svehlak,

No. CIV.A. ELH-12-2727, 2013 WL 3683838, at *7 (D. Md. July 11, 2013) (explaining the

meaning and application of U.S.C. § 1441(c)).

       Here, discovery has revolved around whether SDOE was “grossly negligent in the hiring,

firing, management, monitoring, and supervision of their employees.” (ECF 2 at 86-87.) The

damages explored throughout the state litigation have been directly in connection to the gross

negligence claims under the South Carolina Tort Claims Act. Drain’s added IDEA allegation in

her Amended Complaint does not so drastically change the course of the case with regard to this

court’s lack of jurisdiction over the state negligence claims. Because Drain’s gross negligence

claims are wholly unrelated to her IDEA claims and not within the original jurisdiction of this

court nor its supplemental jurisdiction, this court cannot exercise supplemental jurisdiction over

those claims. As such, the court REMANDS the gross negligence claims to the Orangeburg

County Court of Common Pleas. 28 U.S.C. §1441 (2); see also James v. S.C. Dep't of Corr., No.

1:13-CV-1936-TLW, 2014 WL 1096293, at *2 (D.S.C. Mar. 18, 2014) (court retaining two claims

that district court had original jurisdiction over while severing and remanding wholly unrelated

state law claims over which the court lacked original or supplemental jurisdiction).

                                      IV. CONCLUSION

       For the foregoing reasons, the court GRANTS IN PART AND DENIES IN PART

Drain’s Motion to Remand (ECF No. 23-1). Specifically, the court hereby GRANTS Drain’s

Motion to Remand (ECF No. 23-1) as to her causes of action for gross negligence and negligence

per se, and, therefore, SEVERS AND REMANDS these claims to the Orangeburg County Court

of Common Pleas pursuant to 28 U.S.C. § 1441(c)(2) as these state law claims do not form part of

                                                9
the same case or controversy as the claims under the IDEA. The court hereby DENIES Drain’s

Motion to Remand as to the allegations in paragraph 40 of the Amended Complaint, which arise

under the IDEA. The court, therefore, retains jurisdiction over the allegations in paragraph 40 and

over any other claim(s) that arise under the IDEA.

       IT IS FURTHER ORDERED that the district court clerk is hereby directed to send the

file to the Orangeburg County Court of Common Pleas and to file this Order and provide copies

to counsel.

       IT IS SO ORDERED.




September 16, 2019                                          United States District Judge
Columbia, SC




                                                10
